In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-266 CR

NO. 09-05-267 CR

____________________


ROLANDA CROSS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 88th District Court
Hardin County, Texas

Trial Cause Nos. 15931 and 15933




MEMORANDUM OPINION
	We have before the Court two appeals by Rolanda Cross from orders revoking
community supervision in Cause Nos. 15931 and 15933.  Revocation occurred April 5,
2005.  The notices of appeal were postmarked May 23, 2005, and were filed with the trial
court on June 14, 2005.  Notices of appeal were filed more than thirty days from the date
of the revocation orders.  We notified the parties that the appeals did not appear to have
been timely filed, but received no response.  The court finds the notices of appeal were not
timely filed.  Tex. R. App. P. 26.2.  No extension of time was timely requested pursuant
to Tex. R. App. P. 26.3.  It does not appear that appellant obtained out-of-time appeals. 
The Court finds it is without jurisdiction to entertain the appeals.  Accordingly, the appeals
are dismissed for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       	HOLLIS HORTON
									        Justice

Opinion Delivered August 24, 2005 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.